Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 5, 1972, which determined claimant ineligible for benefits due to unavailability for employment, charged her with an overpayment of $408 in recoverable benefits, held that claimant willfully made false statements and imposed a penalty of 16 effective days in reduction of future benefits. The issues raised by claimant on this appeal are factual and there is substantial proof in the record to sustain the board’s findings. Consequently, we should not disturb them. The respondent, however, points out in his brief that due to an arithmetical error the overpay*930ment of $408 should be reduced to $204. Decision modified, by reversing so much as sustained the determination that charged claimant with an overpayment of $408, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith, and, as so modified, affirmed, without costs. Herlihy, P. J., Staley, Jr., Sweeney, Simons and Reynolds, JJ., concur.